DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Liquid supply mechanism as recited in claims 7-10
Nozzle abnormality detection device as recited in claims 7-10
Dressing liquid supply device as recited in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Liquid supply mechanism is interpreted as element 4 which includes nozzle arm 30, a first slurry nozzle 31, and a second slurry nozzle 32 see page 7 lines 13-16 of the original specification
Nozzle abnormality detection device is interpreted as element 70 which includes a flow rate controller 71 and a determiner 72 see the paragraph that joins pages 14 and 15.
Dressing liquid supply device is interpreted as element 60 includes a dressing liquid supply nozzle 61 and the dressing liquid supply line 62 see Fig. 9 and page 12 lines 20-page 13 line 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosuge et al (US 2016/0144478).
Regarding claims 1 and 6:	Kosuge et al teaches an apparatus for cleaning a polishing surface with a polishing table 3, top ring 1, a liquid supply mechanism with a polishing liquid supply nozzle 5 [0038] see fan-shaped nozzle see [0043], and nozzle arm 12 see [0041], atomizer 10 [0039], [0040].
Regarding claim 2:	Kosuge et al teaches an apparatus see the slurry nozzle 5, liquid ejection nozzles 15, 16 see [0044].
Regarding claim 5:	Kosuge et al teaches a nozzles 15 and nozzle 16 see [0041], [0044]-[0056]. The nozzles of Kosuge et al is capable of providing dressing liquid..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al (US 2016/0144478) in view of Tsutsumi et al (US 8,366,872).
The teachings of the prior art of Kosuge et al were discussed above.
The prior art of Kosuge et al fails to a nozzle cleaning device as recited in claims 3 and 4.
Tsutsumi et al teaches a substrate treatment apparatus where a nozzle cleaning device (removing solution supply nozzle 230 and includes a cleaning portion 237a which can clean the tip end portion of the removing solution supply nozzle 230 see col. 8 lines 20-45.  Tsutsumi et al further teaches a flushing line (rinse nozzle 270) see col. 8 lines 20-45. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Kosuge et al with the nozzle cleaning device as suggested by Tsutsumi et al.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al (US 2016/0144478) in view of Xu et al (US 2019/0314951).
The teachings of the prior art of Kosuge et al were discussed above.
The prior art of Kosuge et al fails to a nozzle abnormality detection device.
Regarding claim 7:	Xu et al teaches a cleaning liquid supply device with a nozzle abnormality detection device see [0095], see also the discussion of the  flow rate control see [0091] –[0152]. See a flow rate control valve 1211 see [0080] and [0081] and a flowmeter 1212.
Regarding claim 8:	Xu et al teaches the detection of abnormality in the pipe see [0095].
Regarding claims 9 and 10: Xu et al teaches upper and lower threshold values see [0091] –[0152].
The motivation to modify the apparatus of Kosuge et al with the abnormality detection device suggested by Xu et al in order to improve the quality of the flow of the processing fluids through the nozzles. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Kosuge et al with the nozzle abnormality detection device as recited by Xu et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sotozaki et al (US 2018/0290263) teaches a polishing apparatus with a  polishing table 20, a polishing pad 100, a top ring 30, liquid supply mechanism with nozzle arm (shaft 42) and polishing liquid supply nozzle 40.
Lin et al (US 2018/0286699) teaches a polishing apparatus 100 and method that includes polishing platen 102 (polishing table), polishing pad 104, polishing head 105 (top ring), slurry arm 107 see [0017].
Amano (US 9,623,434) teaches a substrate processing apparatus with a liquid cleaning nozzle see col. 17 lines 40-63, chemical liquid nozzle cleaning mechanism 53 see col. 26 lines 42-65, and the paragraph joining columns 26 and 27.
Guthrie et al (US 7,108,588) teaches a fan-type spray nozzle see abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716